DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Applicants reply dated September 18, 2020 amends claim 1, 5, cancels claims 2-4 and 8.  All other claims stand as previously presented.  
Claims 1-9, drawn to a method for manufacturing a glass container, have been presented in the instant application.  Claims 2-4 and 8 have been cancelled thereby leaving claims 1, 5-7, and 9 pending in the application. No claims have been withdrawn from consideration.  In view of the foregoing, claims 1, 5-7, and 9 are pending for prosecution on the merits.   

Drawings
The drawings were received on September 18, 2020.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toshiyuki Yokoi (Reg. No. 65,348) on March 4, 2021.


In claim 1 dated September 18, 2020, at line 4, “.” has been replaced with “;”,
In claim 1 dated September 18, 2020, at line 6, “.” has been replaced with “,”,
In claim 1 dated September 18, 2020, at line 11, “.” has been replaced with “,”,
In claim 1 dated September 18, 2020, at line 12, “.” has been replaced with “,”,
In claim 1 dated September 18, 2020, at line 25, “.” has been replaced with “,”,

Allowable Subject Matter
Claims 1, 5-7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Denhams, Zodax, Anderson and Markel constitute the closest related prior art of record and are pertinent to the independent claim 1 of the claimed invention as set forth in the prior official action at pages 4-8.  In the reply dated September 18, 2020, Applicant contends that the prior art to Denhams and Zodax teach a glass product comprising an accommodating portion having an elliptical cross-section rather than a circular cross section as would result from a spherical accommodating portion.  On this point, it is noted that Markle discloses a method of forming a glass container having an accommodating portion in the form of a bubble or roundish shape (3:11-18).  Applicant asserts that the Markle reference teaches away from the steps (B) and (D) of independent claim 1.  Although the Examiner respectfully disagrees with Applicants assessment that the Markle reference teaches away from omitting the textile core in the blowing process, the Examiner agrees with Applicant insofar as the prior art does not reasonably teach or suggest a method meeting every recited limitation of independent claim 1 and particularly including the newly recited limitations at step (B) and step (D).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/Primary Examiner, Art Unit 1741